Citation Nr: 1140194	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-20 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from June 1986 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  That rating decision, in part, denied service connection for sleep apnea

The case was previously before the Board in September 2009, when it was remanded for examination of the Veteran and a medical opinion.  Subsequently, the Board obtained an outside medical opinion from a specialist in May 2011.  


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of sleep apnea during active service.  

2.  The Veteran reports symptoms of heavy snoring dating from service to the present.  

3.  The Veteran was diagnosed with sleep apnea May 2006.  

4.  Credible medical evidence indicates that that Veteran's sleep apnea had its onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as "direct" service connection.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310 (2002).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran had almost 10 years of active military service.  Review of his service treatment records does not reveal any complaints of, treatment for, or diagnosis of sleep apnea during active service.  By the Veteran's own admission he was not diagnosed with sleep apnea until almost 10 years after service, when he was evaluated by a sleep study.

The Veteran reports symptoms of heavy snoring during active service.  He asserts that he has had these symptoms ever since they first manifested during service.  The Veteran has submitted copies of lay statements from persons who knew him during active service.  These statements also indicate that the Veteran exhibited symptoms of heavy snoring during active service.  Statements from medically untrained personnel such as the Veteran and his friends are competent to report observable symptoms such as snoring.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313   (Fed. Cir. 2009). 

Private medical records dated May 2006 reveal that a sleep study of the Veteran was conducted because of symptoms of loud snoring.  After full evaluation and testing the diagnosis was obstructive sleep apnea.  

In November 2009, a VA Compensation and Pension examination of the Veteran was conducted.  The examiner confirmed a diagnosis of sleep apnea, but could not offer an opinion as to the relation of the Veteran's sleep apnea to military service without a resort to speculation.  However, the physician did indicate that if the Veteran's reported medical history was accurate, including reports of heavy snoring in service, then symptoms of sleep apnea began during service.  

In April 2011, the Board forwarded the claims file to an outside medical specialist and requested a medical opinion.  The specialist reviewed the evidence of record and concluded that it was as least as likely as not that the Veteran had sleep apnea during service.  The physician based this opinion on a review of the evidence including the reported continuity of symptomatology of snoring symptoms dating from service to the present.  The physician also indicated that it was not uncommon to have a delay in diagnosis of sleep apnea until symptoms become severe enough that a patient seeks a sleep study.  

Service connection has previously been established for hypertension.  There has been some effort to obtain service connection for sleep apnea on a secondary basis to this hypertension.  To support this the Veteran's representative submitted a medical opinion from physician in June 2011.  This medical opinion indicated that the VA requested outside medical opinion should be disregarded.  While the outside VA medical opinion indicated that hypertension does not cause sleep apnea, it did provide a medical nexus to support a grant of service connection on a direct basis.  

The evidence shows that the Veteran has a current diagnosis of sleep apnea.  The Veteran reports symptoms of heavy snoring during service, and that he had a continuity of symptomatology of snoring symptoms dating from service to the present.  Credible lay evidence confirms the presence of symptoms of heavy snoring during service.  Credible medical evidence indicates that the Veteran's sleep apnea manifested during service based upon the credible report of symptoms.  Accordingly, service connection for a sleep apnea is warranted.







ORDER

Service connection for sleep apnea is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


